      6:19-cv-00135-SPS Document 8 Filed in ED/OK on 07/11/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT FOR
                   THE EASTERN DISTRICT OF OKLAHOMA

(1) PHILADELPHIA INDEMNITY     )
INSURANCE COMPANY,             )
                               )
          Plaintiff,           )
                               )
v.                             )                        Case No. 19-CV-135-SPS
                               )
(1) FALCONHEAD PROPERTY OWNERS )
ASSOCIATION, INC.              )
                               )
          Defendant.           )


                 NOTICE OF DISMISSAL WITHOUT PREJUDICE
       COMES NOW Plaintiff, Philadelphia Indemnity Insurance Company, and

pursuant to Rule 41 of the Federal Rules of Civil Procedure hereby files this notice

dismissing the above styled and numbered lawsuit without prejudice to the refiling

thereof.

                                                 Respectfully submitted,

                                                 s/ Casper J. den Harder
                                                 Phil R. Richards, OBA #10457
                                                 Casper J. den Harder, OBA #31536
                                                 RICHARDS & CONNOR
                                                 12th Floor, ParkCentre Bldg.
                                                 525 S. Main Street
                                                 Tulsa, Oklahoma 74103
                                                 Telephone: 918/585.2394
                                                 Facsimile: 918/585.1449
                                                 Email: prichards@richardsconnor.com
                                                         cdenharder@richardsconnor.com

                                                 ATTORNEYS FOR PLAINTIFF
                                                 PHILADELPHIA INDEMNITY
                                                 INSURANCE COMPANY
                                             1
      6:19-cv-00135-SPS Document 8 Filed in ED/OK on 07/11/19 Page 2 of 2



                             CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of July, 2019, I electronically transmitted the
attached document to the Clerk of the Court using the ECF System for filing.


                                                 s/ Casper J. den Harder




                                             2
